Citation Nr: 0714610	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-03 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
gunshot wound to the left knee with surgical absence of 
patella and retained foreign bodies, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  In that decision the RO 
denied entitlement to an increased evaluation for residuals 
of gunshot wound to the left knee with surgical absence of 
patella and retained foreign bodies.  

During the appeal, in a December 2003 rating decision, the RO 
granted service connection for degenerative changes of the 
left knee, as secondary to the service-connected residuals of 
gunshot wound to the left knee.  The RO assigned that 
disability a 10 percent disability rating.  The RO notified 
the veteran of that decision and of his appellate rights in 
December 2003.  The veteran did not appeal that decision as 
to the initially assigned disability rating for degenerative 
changes of the left knee.  

Therefore, that decision of assigning a 10 percent disability 
rating for the service-connected degenerative changes of the 
left knee is not on part of the present appeal, and the 
decision below does not address residuals associated with 
that disability.  Consequently, the decision below addresses 
only the service-connected residuals of gunshot wound to the 
left knee with surgical absence of patella and retained 
foreign bodies, other than those that are part of the 
separately service-connected degenerative changes of the left 
knee. 

The veteran testified before the undersigned Veterans Law 
Judge in July 2005.  In December 2005, the Board remanded the 
case to the RO for further development.




FINDING OF FACT

The service-connected residuals of gunshot wound to the left 
knee with surgical absence of patella and retained foreign 
bodies, are not shown to be productive of: more than moderate 
recurrent subluxation or lateral instability; dislocated 
semilunar cartilage; malunion of the tibia or fibula; 
ankylosis; removal of semilunar cartilage; genu recurvatum; 
any significant muscle injury or diseases of the peripheral 
nerves; or scars that are deep, unstable, painful, extensive, 
symptomatic, or limit function.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected residuals of gunshot wound to the left knee 
with surgical absence of patella and retained foreign bodies 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Codes 5257, 5258, 5262, 5256, 5259, 5263, 
7801, 7802, 7803, 7804, 5311, 5312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in June 
2003, December 2005, and March 2006.  In those letters the RO 
informed the veteran of the types of evidence needed in order 
to substantiate his claim on appeal.  The RO has informed the 
veteran of the types of evidence needed to substantiate his 
claim for a higher disability rating.  VA has also in effect 
informed the veteran of the division of responsibility 
between the veteran and VA for obtaining that evidence, and 
VA requested that the veteran provide any information or 
evidence in his possession that pertained to such a claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denial of the claim decided below.   

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
and post-service medical records and statements made in 
support of the veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 
II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

For cases in which entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, as here with the left index finger disability, the 
present level of disability is of primary concern.   Although 
a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  38 C.F.R. § 4.2 (2006); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).
 
A veteran is entitled to compensation for each separate and 
distinct manifestation attributable to the service connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Where there is 
separate and distinct symptomatology of a single condition it 
should be separately rated.  

However, a claimant may not be compensated twice for the same 
symptomatology, as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding contrary to the provisions of 38 C.F.R. 
§ 4.14.  Thus cases in which the symptomatology of a 
condition is duplicative or overlapping with symptomatology 
of another condition, it may not receive a separate 
evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran claims entitlement to an increased disability 
rating for his service-connected residuals of gunshot wound 
to the left knee with surgical absence of patella and 
retained foreign bodies.  That disability is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which provides criteria for evaluating 
recurrent subluxation or lateral instability of the knee.  

During the veteran's appeal, in a December 2003 rating 
decision, the RO granted service connection separately for 
degenerative changes of the left knee, as secondary to the 
service-connected residuals of gunshot wound to the left 
knee.  The RO assigned that disability a 10 percent 
disability rating under diagnostic criteria for evaluating 
arthritis pursuant to 38 C.F.R. § 5010 (2006).  After the 
December 2003 rating decision, the veteran was notified of 
his appellate rights regarding that decision.  The veteran 
did not appeal that separate rating, which was assigned on 
the basis of painful or limited motion.  As the veteran has 
not appealed the rating assigned for degenerative changes of 
the left knee, then left knee residual symptomatology 
associated with the degenerative changes is not part of the 
current appeal.  Therefore, evaluation under diagnostic codes 
based on limitation of motion of the knee is not for 
consideration in the present appeal.

The veteran's service-connected residuals of gunshot wound to 
the left knee with surgical absence of patella and retained 
foreign bodies is currently rated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that 
code, a 20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability.  A 30 percent rating is 
warranted for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  
The Board notes that since Diagnostic Code 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).
 
The words "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, VA must evaluate all of the evidence, to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2006).  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 
(2006).

Service medical records note a gunshot wound to the left knee 
in March 1966 and a July 1966 physical profile record noted 
defects of gunshot wound with multiple fractures.  Later 
treatment records in January 1967 noted a history that the 
veteran was wounded in his left knee in March 1966, and 
indicated that the patella had previously been excised.  In 
January 1967, the veteran was seen after he pulled his knee 
while running.  There was no effusion or tenderness, and 
there was good stability.  

Treatment records in March 1968 include a report of X-ray 
examination of the left knee, showing that the patella was 
missing and that multiple metal fragments were seen in the 
soft tissue.  The examiner opined that there had been no real 
change in the past 14 months.

The reports of a May 1968 medical history and examination at 
separation shows that the veteran had been shot in March 
1966, and had undergone arthrotomy of the left knee in 1966, 
with removal of the patella.  The examination report 
indicated that the veteran had a permanent L-3 profile from 
March 1966 for gunshot wound with multiple fractures; "no 
trouble now."

At the time of an August 1971 VA examination, the veteran 
reported complaints of a painful left knee from time to time 
since a gunshot wound of the left knee in March 1966.  On 
musculoskeletal examination, the left knee had a surgical 
absence of the patella, which was not tender.  The range of 
motion was not painful and slightly limited (130 degrees).  
Ambulation was normal.  On neurological examination, all 
normal reflexes were present and active; and no abnormal 
reflexes were noted.  

X-ray examination showed no fractures, dislocations or bony 
abnormalities.  There were multiple metallic fragments 
surrounding the superior aspect of the knee, however, none in 
the joint space.  The patella was absent and there was a 
minimal amount of calcific density in its place that may 
represent a residual bone fragment.  The examination report 
contains a diagnosis of (1) surgical absence of left patella; 
and (2) multiple metallic fragments, superior aspect, left 
knee.

The recent relevant medical evidence consists primarily of 
two VA examination reports.  The report of a July 2003 VA 
examination of the joints shows that the veteran reported 
complaints of having sticking pain in the left knee three to 
four nights per week.  The pain awakens him several times 
during the night.  He takes Motrin but it does not seem to be 
working.  The pain is very short lived but awakens him.  The 
knee does not swell or lock.  It occasionally starts to 
buckle but he has not fallen.  It occasionally pops but does 
not grind.  He wears a counterbalance brace.  He is unable to 
walk more than a mile and is unable to kneel.  He has no job 
restrictions.  He has no flares other than described above.  

On examination, the veteran walked with a limp and was 
wearing a left knee counterbalance brace.  There was a 19 cm 
by 1.5 cm, well-healed surgical scar in the shape of a zigzag 
going across the anterior portion of his knee.  On palpation 
he was without patella.  The veteran had four additional 
scars on the medial surface of his knee measuring 
respectively: 2.5 cm by 1.5 cm; 2 cm by 1 cm; 1.5 cm by 1 cm; 
and 1 cm by 1.5 cm.  All were thin skinned, and lighter than 
the surrounding skin.  None were tender.  The knee had 5/5 
motor strength in flexion and extension.  The veteran was 
absent deep tendon reflex.  On motion testing, the left knee 
showed flexion from zero to 105 degrees, with no diminution 
with repetitive testing.  

The report of X-ray examination contains findings including 
that views demonstrated multiple metallic foreign bodies 
scattered throughout the soft tissues about the knee; several 
small focal ossifications noted anterior to the distal femur; 
several small focal ossifications are noted anterior to the 
distal femur; the patella is very small; marked irregularity 
of the lateral tibial plateau is noted; joint space narrowing 
and sclerosis are noted involving the medial tibiofemoral 
compartment; there is no evidence of joint effusion; and 
there is no evidence of acute fracture or dislocation.  The 
X-ray report contains an impression of posttraumatic changes 
of the left knee, with near complete absence of the patella, 
presumably post-surgical change.  After examination, the July 
2003 VA examination report contains a diagnosis that the 
veteran was 36 years status post patellectomy.

The report of a January 2006 VA examination shows that the 
veteran was examined for joints, as well as for muscles, 
neurological disorders, and scars.  The report shows that the 
veteran reported that after surgical repair of a gunshot 
wound of the left knee in 1966, he was subsequently 
relatively free of symptoms, with normal function, until the 
last seven or eight years.  During the last few years he 
began to experience a sticking sensation, especially at 
night, which sometimes awakens him in pain.  The pain also 
occurs with lengthy walking.  Motrin or elevation does not 
help.  He uses a hinged knee brace and has a slight limp.  
His activities of daily living are not impaired.  He worked 
as a truck driver until July 2005 although with pain on using 
the clutch.  He retired early due to the knee pain.

On examination, there was an S-shaped anterior scar measuring 
six inches long and about 3/4 inch in width.  The scar was of 
normal color, flat, and nontender.  Palpation of the knee 
failed to detect the presence of the patella.  The joint was 
stable in all planes and demonstrated mobility from 5 degrees 
of flexion through 100 degrees of flexion.  The veteran was 
unable to fully extend or fully flex, and experienced pain 
only at the extreme of both flexion and extension.  There 
were no other apparent abnormalities.

A January 2006 X-ray examination showed fragments of the 
patella and scattered metallic fragments from prior 
projectile injury and almost complete loss of the medial 
joint space.  No gross effusion is evident on lateral view.  
The X-ray report contains an impression of prior projectile 
injury with multiple metallic fragments and on the multiple 
small remnants of patella; advanced osteoarthritis of the 
left knee medial compartment predominating.

The January 2006 VA examination report contains an impression 
of prior gunshot wound of the left knee, with surgical 
repair, including removal of the patella.  Additional 
abnormalities discussed on the X-ray of 2003 include multiple 
metallic foreign bodies scattered throughout the soft tissue 
around the knee, small focal ossifications in the anterior 
distal femur and marked irregularity of the lateral tibial 
plateau; "no Deluca."  In an addendum, the examiner stated 
that there was no pain on range of motion or flare ups on any 
of the above joints except as stated above.  All above joints 
have no additional limitations by pain, fatigue, weakness, or 
lack of endurance following repetitive use.

Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap." Rykhus v. Brown, 6 Vet. App. 
354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  In this case, 
there is evidence of the absence of the left knee patella.  
This would arguably be equivalent or tantamount to a complete 
dislocation of the knee cap/subluxation of the patella, and 
suggests some extent of subluxation of the knee.  In this 
case, however, though the veteran is shown to be absent his 
left patella, as reflected in the recent (January 2006) VA 
examination report, the knee joint itself was found to be 
stable in all planes.  

A review of the record regarding the veteran's left knee 
symptomatology shows no evidence productive of severe 
recurrent subluxation or lateral instability of the left 
knee.  None of the medical evidence shows any problems with 
left knee ligaments, and the knee had 5/5 motor strength on 
flexion and extension during recent examination in July 2003.  
At the most recent VA examination in January 2006, the 
veteran reported no problems referable to recurrent 
subluxation or lateral instability.  The report of X-ray 
examination in July 2003 noted that there was no evidence of 
dislocation.  Based on the foregoing, the evidence is not 
productive of severe recurrent subluxation or lateral 
instability of the left knee as required warranting a 30 
percent rating under Diagnostic Code 5257.  

A higher rating is not available for the left knee disability 
under any other musculoskeletal diagnostic code.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 4.71a.  The medical evidence does not show that the 
veteran's left knee disability is productive of dislocated 
semilunar cartilage, with frequent episodes of locking, pain 
and effusion into the joint.  Further, there is no evidence 
of impairment of the tibia or fibula with malunion or 
nonunion.  Thus, consideration under Diagnostic Codes 5258 
and 5262 does not provide support for the veteran's claim.

There is also no medical evidence showing that the veteran's 
left knee is productive of ankylosis; removal of semilunar 
cartilage; or genu recurvatum. Thus, consideration under 
Diagnostic Codes 5256, 5259, or 5263 does not provide support 
for the veteran's claim.

The Board has also reviewed the record to consider whether 
the veteran's service-connected residuals of gunshot wound to 
the left knee with surgical absence of patella and retained 
foreign bodies would warrant a higher, or separate rating, 
under any other relevant diagnostic criteria, such as for 
scars, muscle injury, or peripheral nerve pathology.     

The Board has considered whether a separate rating may be 
warranted for associated scars.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2006) provides that other scars are 
rated on limitation of function of the affected part.  In 
this case, consistent with that code, the left knee 
disability is rated under diagnostic criteria for rating the 
limitation of function under Diagnostic Codes 5003, 5257.  
The evidence, however, does not show that the scars meet 
criteria that would warrant a separate rating under other 
diagnostic codes for rating skin conditions.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7801, 7802, 7803, and 7804.  The 
scars are not deep or cause limited motion due to the scars 
alone; nor cover an area of 144 square inches or more; nor 
are unstable or painful on examination.  Id.  All indications 
are that the associated scars are well-healed, nontender, and 
asymptomatic.  Therefore, a separate rating for the 
associated scars is not warranted.  

Given the gunshot wound etiology of the service-connected 
left knee disability, the Board has considered whether a 
separate rating would be warranted under diagnostic criteria 
for rating muscle injury.  See 38 C.F.R. § 4.73.   The 
record, however, does not contain evidence of muscle injury 
involvement.  Although there are retained metallic foreign 
bodies, these are shown to be scattered in the soft tissue 
around the knee.  No muscle groups have been identified as 
being involved.  Thus, there is no medical evidence that 
would warrant a separate rating under diagnostic criteria for 
evaluating muscle injury.  See 38 C.F.R. § 4.73, Diagnostic 
Codes 5311, 5312.     

There are no identified peripheral nerve pathologies shown in 
the medical record as related to the service-connected 
residuals of the gunshot wound to the left knee with surgical 
absence of patella and retained foreign bodies.  Deep tendon 
reflex (also known as patellar reflex.  See Dorland's 
Illustrated Medical Dictionary 1438, 1439 (28th ed. 1994)) 
was absent during examination in July 2003, as was the 
patella associated with the patellar tendon.  This absence of 
that reflex has not been identified as being associated with 
any peripheral nerve pathology, and no peripheral nerve 
pathologies have been identified that are associated with the 
service-connected residuals of gunshot wound to the left knee 
with surgical absence of patella and retained foreign bodies.  
Thus, there is no medical evidence that would warrant a 
separate rating under diagnostic criteria for evaluating 
diseases of the peripheral nerves.  See 38 C.F.R. § 4.124a.  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim. It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on the issue. 38 U.S.C.A. § 5107(b).

The Board has also considered whether the veteran's overall 
left knee disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this regard, 
the Board notes that the veteran's disability has not been 
shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 20 
percent for the service-connected left knee disability.




ORDER

A disability rating in excess of 20 percent for residuals of 
gunshot wound to the left knee with surgical absence of 
patella and retained foreign bodies is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


